*187
By the Court.

McDonald, J.,
delivering the opinion.
This was an action on the case for wilfully suing out an attachment against the plaintiff, and seizing his property thereon. The witnesses 'testified to rumors that the plaintiff had run away, but no facts were testified to which would support the rumors. He left home to carry his sister-in-law to Alabama, and it seems that he was the owner of a livery stable and stock, horses and buggies which he left behind him. The evidence shows that the defendant dismissed his attachments after the plaintiff came home and defended. The plaintiff proved expenses ' to which he had been put in consequence of the suing out the attachment, &c., &e. The jury rendered a verdict in favor of the plaintiff, and the defendant moved for a new trial, on the ground that the verdict was against the evidence, the weight of the evidence and the charge of the court. The court below refused a new trial, and the judgment refusing it is assigned as error. The charge of the court to the jury is not sent up in the record, and that ground cannot, therefore be considered.
The jury were warranted by the evidence in finding that the attachment had been wrongfully issued and levied on the property of the plaintiff, and the damages found are moderate enough. The defendant ought to be well satisfied that a larger verdict was not rendered against Mm.
Judgment affirmed.